The majority opinion is premised upon the theory that several errors appear in the record.
First, the majority conclude that the trial court erred in admitting, over proper objection, evidence showing the property, wealth, receipts, income, and disbursements of appellant hospital. It will be admitted that the introduction of this evidence in a case involving *Page 645 
a private corporation organized and operated for profit might constitute prejudicial error.
It should be noted that, in their pleadings, respondents alleged that appellant corporation was organized and conducting its business enterprise for remuneration and profit. Appellant corporation by its answer denied this, and alleged it was a charity.
While the articles of incorporation and the by-laws of appellant corporation are prima facie evidence of its character as a charitable institution, such evidence may be refuted by showing it has not lived up to the principles set forth in the articles and by-laws. It is, therefore, a question of fact to be determined as to whether or not an institution is charitable in character. To determine this, required a showing of the manner in which this hospital conducted its business, the compensation exacted from patients, and the channels to which its earnings and monetary donations were allocated.
By instruction No. 8, the trial court correctly instructed the jury, as a matter of law, that appellant corporation was a charitable institution. Richardson v. Carbon Hill Coal Co.,10 Wash. 648, 39 P. 95; Tribble v. Missionary Sisters of SacredHeart, 137 Wash. 326, 242 P. 372; Baylor University v. Boyd, 18 S.W.2d (Tex.Civ.App.) 700. Testimony respecting receipts, income, and disbursements was essential to show whether the funds of the corporation were devoted exclusively to charitable channels. Manifestly, respondents acted in good faith in introducing this evidence, and under the pleadings the introduction thereof was proper. If any error was made by reason of the introduction of the evidence relating to the financial affairs of the corporation, it was cured by virtue of instruction No. 8. *Page 646 
In Armstrong v. Wallace, 8 Cal. App. 2d 429,47 P.2d 740, it was said:
"To determine whether or not a private hospital conducted by a corporation or society is charitable, it is necessary to look not only to the articles of incorporation and by-laws, but also to the method of conducting the hospital."
   In Sessions v. Thomas Dee Memorial Hospital Ass'n, 89 Utah 222,  51 P.2d 229, the court observed:
"When questioned, the status of the institution, whether charitable or otherwise, is an issue to be determined from the pleadings and proof as other issues.
"The fact that an association is organized with or without capital stock is a matter of proof, and as such may weigh for or against its claimed charitable character. So may the matter of whether the institution exacts payment for all patients, or only a part of them, or none of them. So may the manner and amount of profits or accumulations, if any, and the purposes and manner of distribution or use thereof, whether the institution may be privately owned and the nature of that ownership and use, the activity engaged in — all are matters of evidence."
See, also, Susmann v. Young Men's Christian Ass'n, 101 Wash. 487,172 P. 554; Stewart v. California Medical Missionary Benevolent Ass'n, 178 Cal. 418, 176 P. 46; Southern MethodistHospital etc. v. Wilson, 45 Ariz. 507, 46 P.2d 118; Bruce v.Henry Ford Hospital, 254 Mich. 394, 236 N.W. 813.
The majority rely upon Baer v. Chambers, 67 Wash. 357,121 P. 843, Ann. Cas. 1913D, 559, and Phillips v. Thomas,70 Wash. 533, 127 P. 97, Ann. Cas. 1914B, 800, 42 L.R.A. (N.S.) 582, in support of its conclusion that the introduction of testimony, over objection, relating to the pecuniary resources of appellant corporation, constituted error. It should be noted that neither of these cases involved charitable corporations; moreover, it was manifest in Phillips v. Thomas, supra, *Page 647 
that the amount fixed by the verdict reflected an unwarranted consideration by the jury of testimony relating to the question of financial worth; and finally, these cases are entirely dissimilar on their facts in respect to the subject matter on which the actions were based.
In cause No. 27006, a verdict was rendered for $2,500, and in cause No. 27007, a verdict was rendered for $17,500, and judgment was entered in these respective amounts. In view of the nature of the injuries sustained, the amounts fixed by the verdicts and judgments are certainly not excessive, as the majority concedes. The admission of the testimony relating to financial matters was, therefore, proper and not prejudicial.
Second, the majority conclude that the trial court erred in permitting the introduction of evidence relative to Mrs. Mohr's tired and sleepy condition away from the hospital.
I agree with the majority that the rule that the liability of charitable corporations to their patients should be limited to such injuries as are caused solely by reason of its failure to use ordinary care in the selection and retention of its servants, should not be departed from.
While negligence is never presumed and must be affirmatively established by competent evidence, the jury was warranted in finding the nurse was negligent because of the undisputed evidence that the body was placed upon an adult bed without guards, and the bed was only one inch removed from the radiator.
The question then remains as to whether appellant corporation was negligent in employing or retaining Mrs. Mohr, and whether her tired and sleepy condition was or should have been discovered by her superiors at the hospital in the exercise of ordinary care by them. *Page 648 
In the two or three months preceding the accident, and at the time of the injury, there was testimony that Mrs. Mohr was very tired and sleepy. The existence of such a physical condition, if believed by the jury, might very well have substantially impaired her competency in the discharge of her duties at the hospital. Although there was also testimony to the contrary, that was a question of fact for the jury.
The weight and credibility of the testimony of the witnesses, whether interested or not, and the inferences to be drawn therefrom, were for the jury. There was sufficient testimony, if believed, to raise a duty upon the part of appellant corporation to discharge appellant nurse because of her tired physical condition, which necessarily impaired her competency and efficiency. Under such circumstances, failure to discharge her or to grant her leave until she had recuperated, constituted negligence. The testimony shows Mrs. Mohr's tired and sleepy condition had existed for a period of such duration that the hospital authorities, in the exercise of ordinary care, should have discharged her before the accident occurred. Tribble v.Missionary Sisters of Sacred Heart, supra; Griffin v. Smith,132 Wash. 624, 232 P. 929; Nearhoff v. Rucker, 156 Wash. 621,287 P. 658; Simmons v. Anderson, 177 Wash. 591, 32 P.2d 1005;Sauers v. Mutual Benefit Health  Acc. Ass'n, 187 Wash. 262,60 P.2d 103; Corbaley v. Pierce County, 192 Wash. 688,74 P.2d 993.
In Peterson v. Great Northern R. Co., 166 Wash. 538,7 P.2d 963, we said:
"The jury had a right to weigh the testimony of this witness along with all the other evidence in the case. It would be going too far for the court to say, as a matter of law, that this testimony overcame the inference which the jury had a right to draw from the other evidence offered. It is a well-known rule that *Page 649 
a case will not be taken from the jury when there is substantial evidence to sustain the verdict, or where there is reasonable inference from the facts established by the evidence which will sustain the verdict."
"The question whether the master knew or ought to have known of the servant's incompetency is primarily one for the jury." 3 Labatt's Master  Servant, (2d ed.), 2895.
In Norfolk Protestant Hospital v. Plunkett, 162 Va. 151,173 S.E. 363, the court said:
"It is not sufficient to say that a nurse is competent simply because she is capable of discharging the manual duties incumbent upon her as a nurse. It is a matter of common knowledge that the welfare of a patient is as much the responsibility of the nurse as it is of the physician. If she is lacking in educational preparation, if she is guilty of indiscretions that impair her physical or mental status, if she is lacking in that moral character which imbues the patient with confidence, then it cannot be said that she is a competent person to be placed in charge of a helpless patient."
The majority assert that one is necessarily tired and fatigued after an honest day's work, assiduously pursued. With that conclusion, I am in accord. However, the majority overlooks the testimony of witnesses, although contradicted, to the effect that, for a number of days prior to this accident, Mrs. Mohr appeared tired and sleepy at the hospital. Conceding Mrs. Mohr to be somewhat tired after a day's work, still the evidence relating to the keeping of late hours and her tired and sleepy condition at the packing plant was admissible for what it was worth to corroborate the testimony in regard to her tired and sleepy condition at the hospital while on duty. That was not a collateral matter. It is sufficient that, under the facts, the jury could have found this matter either was or should have been brought home to those in charge of the hospital in the exercise of ordinary care. *Page 650 
In establishing negligence in the selection and retention of agents and employees by charitable institutions, it is often difficult to prove some facts by direct testimony, and hence resort must often be had to circumstantial evidence. The very tired and fatigued physical appearance of appellant nurse, during the two or three month period preceding the accident, at a packing plant which is located several miles away from the hospital, as noticed by several disinterested people who saw her during these periods away from her duty, is strongly persuasive of what her appearance was likely to be upon her return to assume her duties at the hospital. If this physical condition was noticeable to persons who observed her away from the hospital, it is reasonable to suppose that it should have been noticeable to those in charge of appellant's hospital. Some witnesses testified that the nurse's condition, while on duty, was essentially the same as her condition away from the hospital. This evidence was competent and admissible and its weight was for the jury. The nurse's physical condition, and the opportunity of the hospital authorities to notice it before the accident, like any other fact, may be proved by circumstantial evidence. Jensen v.Schlenz, 89 Wash. 268, 154 P. 159.
In Mathis v. Granger Brick  Tile Co., 85 Wash. 634,149 P. 3, we stated:
"Many familiar decisions are cited to the effect that verdicts based upon pure conjecture will not be permitted to stand. In applying this principle the respondent loses sight of the clear distinction between pure conjecture and reasonable inference. Negligence, like any other fact, may be proven by circumstantial evidence."
In Sweeten v. Pacific Power  Light Co., 88 Wash. 679,153 P. 1054, we said:
"The respondent was not required to prove the cause of the accident beyond a reasonable doubt, but only *Page 651 
by a preponderance of the evidence. It is true, as we have often held, a verdict may not rest upon pure speculation, but the correlative is also true that a verdict resting upon competent evidence may not be set aside upon pure speculation."
I am convinced that the lower court did not err in admitting testimony in regard to Mrs. Mohr's tired and sleepy condition at the packing plant.
Any possible error occasioned by the change in the instruction given, referred to in the majority opinion, was cured by the remaining instructions given, considered in their entirety.
Being convinced that there are no prejudicial errors in the record, the judgment should be affirmed. I therefore dissent.
MAIN and MILLARD, JJ., concur with BLAKE, C.J.